Citation Nr: 0216571	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
service-connected residuals of prostate cancer, to include a 
current increased rating, currently rated 60 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision which reduced the 
veteran's disabling rating for service-connected residuals of 
prostate cancer from 100 to 20 percent disabling.  In a 
January 2001 rating decision, the evaluation for residuals of 
prostate cancer was increased to 60 percent disabling.  Thus, 
the reduction was from 100 percent to 60 percent.  The appeal 
is for restoration, to include a current increased rating.  A 
total rating based on individual unemployability has also 
been assigned.

There is a statement of the case on the issue of secondary 
service connection for hypertension on file.  The claims 
folder contains no substantive appeal as to this issue.  As 
such, the decision herein is limited to the issue on the 
title page.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The medical evidence of record has not shown a recurrence 
or metastasis of prostate cancer since the veteran's radical 
retropubic prostatectomy in 1998.  

3.  The veteran's current residuals of prostate cancer 
include total urinary incontinence requiring the wearing of 
absorbent materials that must be changed more than 4 times a 
day and nocturia.  





CONCLUSION OF LAW

The criteria for restoration of the 100 percent rating for 
residuals of prostate cancer reduced to 60 percent disabling, 
it include a current rating in excess of 60 percent, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, et. seq.  (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.326, 
3.343, 4.115a, 4.115b, Diagnostic Code 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examinations and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated April 2001.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  As it appears that all pertinent evidence has been 
obtained, even without specific notice as to which party will 
get which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (2002).  
Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the VA receives the request within 30 days from 
the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h) (2002).  

The provisions of subsections (a) and (b) of 38 C.F.R. 
§ 3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more.  In the case of disability ratings, as in 
this case, which have existed for less than five years, such 
protection specifically does not apply.  38 C.F.R. § 3.344(c) 
(2002).  

A total disability rating that is not based on 
hospitalization, surgical or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the disorder.  Examination reports showing material 
improvement must be evaluated in conjunction with all of the 
facts of the record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, or whether the 
symptoms have been brought under control by prolonged rest, 
or following a regimen which precludes work.  38 C.F.R. 
§ 3.343 (2002).  

The Board notes as an initial matter that the RO has complied 
with the procedural due process requirements of 38 C.F.R. 
§ 3.105(e) (2002).  A rating decision that proposed the 
reduction in the evaluation setting forth all material facts 
and reasons was prepared in February 2000.  The veteran was 
notified and afforded the opportunity to present additional 
evidence that compensation payments should be continued at 
the 100 percent level.  

Malignant neoplasms of the genitourinary system are assigned 
a 100 percent evaluation.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedures, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2002).  If there has been no local reoccurrence 
or metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2002).  

Voiding dysfunction is addressed under 38 C.F.R. § 4.115a, 
(2002), which directs that the particular condition be rated 
as urine leakage, urinary frequency, or obstructed voiding.  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day, a 60 percent evaluation 
is warranted.  This is the maximum rating available for 
voiding dysfunction.  See 38 C.F.R. § 4.115a (2002).  

The Board believes that based on the language of Diagnostic 
Code 7528, that this is a rating reduction case in the first 
instance.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); 
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).  However, 
it is noted that the Court has suggested in a similar case 
that the Board is required to rate the post-cancer residuals 
after the statutorily prescribed period and that therefore 
this may not be a reduction issue but an increased rating 
issue.  Bennett v. Brown, 10 Vet. App. 178, 183 (1997).  In 
any event, the Board will consider the claim on a dual basis.  

Historically, in a September 1998 RO decision, service 
connection for prostate cancer was established.  A 100 
percent evaluation was assigned during the period of active 
malignancy or antineoplastic therapy.  The veteran was 
advised that six months following completion of treatment, 
residual disability would be determined by findings from a VA 
examination conducted at that time.  38 C.F.R. § 3.105(e); 
4.115b, Diagnostic Code 7528 (2002).  Thus, the assigned 100 
percent evaluation was not considered permanent and was 
subject to a future VA review examination.  Service 
connection for erectile dysfunction was granted in a February 
2000 RO decision.  In a May 2000 RO decision, the evaluation 
for prostate cancer was reduced to 20 percent disabling, 
effective August 1, 2000.  In a January 2001 rating decision, 
it was determined that a 60 percent evaluation for residuals 
of prostate cancer was warranted, effective August 1, 2000.  
In addition, entitlement to special monthly compensation for 
loss of use of a creative organ was established, effective 
September 23, 1998.  

On VA examination in September 1999, it was noted that the 
veteran was diagnosed with carcinoma of the prostate and 
underwent radical retropubic prostatectomy in 1998.  The 
veteran reported minimal urinary incontinence requiring the 
wearing of absorbent pads on occasion but not consistently.  
The veteran stated that he had urgency and was not able to 
hold his urine more than two hours.  He reported nocturia two 
to three times with intermittent episodes of damp 
underclothing.  He related that he had complete erectile 
dysfunction with inability to have erections.  He tried 
Viagra without success and used suppositories.  He presently 
used a vacuum pump.  The veteran's recent PSA was reported as 
0.  On physical examination, there was no evidence of 
anorexia, weakness, weight loss or gain.  The scrotum, penis, 
epididymis, urethral meatus and testes were all normal to 
palpation.  Rectal tone was normal.  The prostatic bed was 
flat with no evidence of any recurrent tumors.  The examiner 
noted that there was no evidence of any recurrence of the 
veteran's carcinoma of the prostate.  Mild to moderate 
urinary incontinence was reported with use of absorbent pads.  
The diagnoses included history of carcinoma of the prostate.  

Private medical records dated from October 1998 to February 
2000 show that the veteran was seen for follow-up for his 
status post radical prostatectomy and prostate cancer.  A 
June 1999 record reflects that the veteran was two years post 
radical prostatectomy.  His PSA results were non-detectable.  
Continence was excellent.  A February 2000 record reflects 
that the veteran's most recent PSA result was 0.0.  It was 
noted that the veteran was at high risk for recurrence of 
prostate cancer and needed close and lifelong supervision for 
the problem.  Organic erectile dysfunction was also noted.  

A June 2000 private medical statement reflects that while the 
veteran's records indicated an improvement in his service-
connected prostate cancer, he was at very high risk for 
progressive disease.  It was noted that pathology records at 
that time showed evidence of tumor up to the prostate capsule 
with perineural invasion.  The doctor stated that urologic 
follow-up should be every six months with PSA testing at each 
visit.  It was noted that the veteran continued to have 
stress incontinence.  

VA outpatient treatment records dated from March 1999 to July 
2000 generally show treatment for a variety of disorders, 
including erectile dysfunction.  A history of prostate cancer 
is noted on several reports.  A March 2000 record notes that 
the veteran complained of episodes of urinary incontinence.  
He reported urinary frequency, difficulty starting stream and 
leakage.  A PSA test result received in July 2000 was < 0.1.  

In an October 2000 lay statement, the veteran's wife 
indicated that the veteran had nocturia at least five times 
per night.  She related that he wore absorbent pads for 
urinary leakage which required changing at least four times 
per day.  

In an October 2000 private medical statement, the veteran's 
urologist indicated that the veteran's PSA had been non-
detectable suggesting no evidence of recurrence.  However, it 
was noted that he was at high risk for recurrence of prostate 
cancer given the aggressive nature of the disease and his 
young age at diagnosis.  The doctor related that the veteran 
had some very definite lifestyle issues with persistent 
urinary incontinence.  It was noted that he experienced 
marked nocturia, at times as much as 4 to 5 times per night.  
He had some stress incontinence as well.  The doctor related 
that he wore absorbent pads to keep dry and changed the pads 
often.  The doctor stated that the veteran had a very 
significant disability regarding his urinary incontinence, 
which was expected to be permanent.  It was noted that 
further revision surgery to the urethra in terms of an 
artificial urinary sphincter could be required if his urinary 
incontinence became worse.  

On VA examination in November 2000, the veteran related that 
since his radical retropubic prostatectomy in 1998, he had 
total urinary incontinence.  He said that he changed 
approximately 4 to 5 pads per day and voided approximately 
every hour during the night, changing 3 to 4 pads during the 
sleeping hours.  On physical examination of his genitourinary 
system, the scrotum, testes, epididymis, penis and urethra 
were normal.  Rectal tone was normal.  There was no evidence 
of any recurrent nodules in the prostatic bed.  The 
diagnostic assessment reflected adenocarcinoma of the 
prostate with recent PSA of less than 21 and no evidence of 
recurrence; complete urinary incontinence, and erectile 
dysfunction.  

VA hospital records dated June 2001 to August 2001 
essentially reflect that the veteran was admitted for 
inpatient treatment for post-traumatic stress disorder 
(PTSD).  It was noted that the veteran had surgical resection 
of prostate cancer with incontinence and marked nocturia, 4 
to 5 times per night, which required him to wear pads and 
change them often to keep dry.  It was indicated that since 
his prostate cancer was treated at such a young age, he was 
at higher risk for recurrence.  It was noted that his 
prostate cancer required aggressive follow-up and had 
resulted in significant lifestyle changes.  An August 2001 
PSA test result was < 0.1.  

In this case, post-treatment examinations following his 
radical retropubic prostatectomy have shown no local 
reoccurrence or metastasis of prostate cancer and stable PSA 
test results.  Prostate cancer was present at the time the 
100 percent evaluation was assigned.  However, post-treatment 
assessments are in agreement that there is no evidence of 
local recurrence or metastasis, therefore the reduction was 
warranted in this case.  

Although the record indicates no recurrence of prostate 
cancer, the veteran has experienced residuals from his 
service-connected prostate cancer, the most dominant 
genitourinary dysfunction being urinary leakage.  Therefore, 
his disability is most appropriately evaluated in terms of 
voiding dysfunction, as there is no medical evidence, 
history, complaints or findings indicative of renal 
dysfunction.  See 38 C.F.R. § 4.115a (2002).  

In this case, the current 60 percent evaluation for service-
connected residuals of prostate cancer, is the maximum rating 
allowed under the criteria for evaluating voiding 
dysfunction.  38 C.F.R. § 4.115(a).  The veteran has been 
awarded a 60 percent rating effective, August 2000.  
Moreover, while medical records show findings of impotence 
following his treatment for prostate cancer, service 
connection for erectile dysfunction was granted in a February 
2000 RO decision with a noncompensable evaluation.  In 
addition, the RO granted special monthly compensation for 
loss of use of a creative organ, as a result of the veteran's 
impotence.  Thus, since he has been awarded the maximum 
rating allowed by the Code, entitlement to an increased 
schedular rating is not warranted.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 60 percent for residuals of prostate cancer.  

The veteran has been granted the maximum schedular evaluation 
for his disability under the applicable diagnostic code, and 
there is no evidence demonstrating that his prostate cancer 
residuals cause such an unusual disability picture so as to 
render application of the regular provisions impractical.  It 
has not been contended or otherwise indicated that his 
service-connected residuals of prostate cancer, including 
urinary incontinence, results in hospitalization or other 
marked interference with employment beyond that contemplated 
by the provisions of the schedule.  As such, further 
consideration of the provisions of 38 C.F.R. § 3.321 is not 
indicated.  

Finally, the Board is aware of the possibility of recurrence 
of the veteran's prostate cancer, but cannot rate current 
disability on future possibilities.  Should there be a 
recurrence, or additional residual disability, the veteran 
should file a new claim for an increased rating.  


ORDER

As the reduction in the evaluation for the veteran's service-
connected residuals of prostate cancer was proper, the appeal 
is denied.  

An evaluation in excess of 60 percent for service-connected 
residuals of prostate cancer is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

